



EXHIBIT 10.29


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH ASTERISKS (***).


Contract #8840


AMENDMENT TO GAS GATHERING AGREEMENT


This AMENDMENT (“Amendment”) to the Gas Gathering Agreement between Kerr-McGee
Gathering LLC (“Gatherer”) and Kerr-McGee Oil & Gas Onshore LP (“Shipper”) dated
July 1, 2010 (“Agreement”) is dated to be effective on January 1, 2018
(“Amendment Effective Date”). Gatherer and Shipper may each be referred to in
the singular sense as a “Party” or in the collective sense as the Parties.


For additional consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree to amend the Agreement as follows:


1.Capitalized terms not defined in this Amendment have the same meaning as set
forth in the Agreement.


2.Section 3(C) of the Agreement is deleted in its entirety and replaced with the
following:


3(C)(1) Shipper shall pay Gatherer a base Rate of $*** per MMBtu for Gas
delivered and accepted at the Receipt Points.


3(C)(2) Rates and other fees and charges pursuant to this Agreement are adjusted
on *** *** basis in proportion to the percentage change from the immediately
preceding calendar year in the *** *** with the exception of the rate set forth
in Section 3(C)(1). Such adjustment will be made on April 1, 2016 and on each
April 1 thereafter. In no event will the annual adjustment herein result in a
reduction of Rates and other charges in effect immediately prior to such
adjustment.


3.Except as amended herein, all other provisions of the Agreement remain in full
effect as originally written or previously amended.


4.This Amendment is construed, enforced, and interpreted according to the laws
of the State of Texas, without regard to the conflicts of law rules thereof.


5.This Amendment constitutes the entire agreement between and among the parties
regarding the subject matter herein.


6.The Parties may execute and deliver this Amendment in any number of
counterparts, including facsimile and *.pdf format counterparts, each of which
is deemed an original, but all of which constitute one and the same instrument.




[Execution Page Follows]





--------------------------------------------------------------------------------





The Parties have executed this AMENDMENT to be effective on the Amendment
Effective Date.


GATHERER
 
SHIPPER
 
 
 
 
 
KERR-MCGEE GATHERING LLC
 
KERR-MCGEE OIL & GAS
ONSHORE LP
 
 
 
 
 
By:
/s/ Craig W. Collins
 
By:
/s/ Carrie L. Horton
Name:
Craig W. Collins
 
Name:
Carrie L. Horton
Title:
Senior Vice President &
Chief Operating Officer
 
Title:
Vice President






